In a proceeding pursuant to CPLR article 78 to compel respondent to reinstate certain attendance and classroom teachers, petitioners appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Kings County, dated January 12, 1976, as dismissed, without prejudice, so much of the petition as relates to attendance teachers. Judgment affirmed insofar as appealed from, without costs or disbursements. Since there is absent in this record proof of a total elimination of attendance officers in community school districts, the proper disposition of this proceeding is governed by our decision in Matter of Geduldig v Board of Educ. (43 AD2d 840). Latham, Acting P. J., Hargett, Rabin, Titone and Hawkins, JJ., concur.